Citation Nr: 1826056	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-19 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  .  Entitlement to a rating in excess of 10 percent, prior to March 31, 2017, for peripheral neuropathy of the right upper extremity.

2.  Entitlement to a rating in excess of 60 percent, from March 31, 2017, for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 10 percent, prior to March 31, 2017, for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 70 percent, from March 31, 2017, for peripheral neuropathy of the left upper extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to March 31, 2017.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2015, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2015, the Veteran testified at a videoconference hearing before a Veterans Law Judge who has since retired from the Board; a transcript is of record. The Board offered the Veteran the opportunity to appear at another hearing before a Veterans Law Judge who would participate in the final decision.  In a response received in June 2017, he elected to waive his right to another hearing and requested that the Board consider his case on the evidence of record.  It has been reassigned to the undersigned.

The RO granted an increased rating of 60 percent for the Veteran's peripheral neuropathy of the right upper extremity, and 70 percent for his peripheral neuropathy of the left upper extremity in an April 2017 rating decision, effective March 31, 2017.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to March 31, 2017, the Veteran's peripheral neuropathy of the right upper extremity did not cause moderate incomplete paralysis.

2.  From March 31, 2017, the Veteran's peripheral neuropathy of the right upper extremity did not cause complete paralysis.

3.  Prior to March 31, 2017, the Veteran's peripheral neuropathy of the left upper extremity did not cause moderate incomplete paralysis.

4.  From March 31, 2017, the Veteran's peripheral neuropathy of the left upper extremity did not cause complete paralysis.

5.  Prior to March 31, 2017, the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior to March 31, 2017, for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.3, 4.7, 4.17a, Diagnostic Code 5229, 4.124a, Diagnostic Codes 8515 (2017).

2.  The criteria for a rating in excess of 60 percent, from March 31, 2017, for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.3, 4.7, 4.17a, Diagnostic Code 5229, 4.124a, Diagnostic Codes 8513 (2017).

3.  The criteria for a rating in excess of 10 percent, prior to March 31, 2017, for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.3, 4.7, 4.17a, Diagnostic Code 5229, 4.124a, Diagnostic Codes 8515 (2017).

4.  The criteria for a rating in excess of 70 percent, from March 31, 2017, for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C. §§ 1155, 5107, 5110(b) (2012); 38 C.F.R. 3.102, 3.321, 4.1, 4.3, 4.7, 4.17a, Diagnostic Code 5229, 4.124a, Diagnostic Codes 8513 (2017).

5.  Prior to March 31, 2017, the criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in April 2015.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for an appropriate VA examination, develop the issue of entitlement to a TDIU, and readjudicate the claim.  The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended appropriate May 2016 and March 2017 VA examinations.  The RO sent the Veteran the appropriate TDIU forms in February 2017.  The RO readjudicated the claim most recently in an April 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, during the hearing, the former VLJ clarified the issue, and explained an increased rating claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement written notice and comply with 38 C.F.R. § 3.103.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, staged ratings are appropriate as the severity of the Veteran's upper extremity peripheral neuropathy changed in severity during the period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted.  
38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3

Prior to March 31, 2017, the Veteran's bilateral upper extremity peripheral neuropathy was rated under Diagnostic Code (DC) 8515.  From March 31, 2017 forward, the Veteran's bilateral upper extremity peripheral neuropathy is rated under DC 8513.  The Veteran is considered to be left hand dominant.

DC 8515 establishes ratings for paralysis of the median nerve.  DC 8515 provides that mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.

DC 8513 is for paralysis of all radicular groups and assigns a 20 percent rating for mild incomplete paralysis in the major or the minor extremity.  A 40 percent rating for the major extremity and a 30 percent rating for the minor extremity requires moderate incomplete paralysis.  Severe incomplete paralysis of the major and minor extremities respectively merit 70 percent and 60 percent ratings.  Finally, a maximum rating of 90 percent for the major extremity and of 80 percent respectively for the minor extremity is reserved for complete paralysis.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.

The Board also observes that the words "mild," "moderate," and "severe", as used in DC's 8513 and 8515, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The Veteran's peripheral neuropathy of the right upper extremity is rated as 10 percent disabling prior to March 31, 2017, and 60 percent disabling thereafter.  His peripheral neuropathy of the left upper extremity is rated as 10 percent disabling prior to March 31, 2017, and 70 percent disabling thereafter.  He contends that the ratings assigned do not adequately assess the severity of his disabilities.  The Board will evaluate each stage separately below.

A. Bilateral Peripheral Neuropathy prior to March 31, 2017

The RO received the Veteran's claim for increased ratings in April 2011. 

A September 2011 VA examination revealed mild bilateral upper extremity numbness, but no parestesias and/or dysesthesias, or intermittent or constant pain.  The Veteran exhibited normal strength (5/5) in elbow flexion, wrist flexion, grip, and pinch.  His deep tendon reflexes were normal, as well as his light tough/monofilament testing results.  Cold sensation testing was normal, bilaterally, for the Veteran's upper extremities.  There were no sensory deficits during examination in either upper extremity.  The examiner noted that while the Veteran complained of numbness in his thumbs bilaterally, there was no evidence of neurological deficits in either hand.  The examiner concluded that the Veteran most likely experienced carpal tunnel syndrome, and not diabetic peripheral neuropathy.

On his October 2011 notice of disagreement, the Veteran stated that his condition had worsened to where both of his index fingers were exhibiting numbness and a noticeable loss of dexterity, flexibility, strength, and sensation.  He said that while he would not contend that the condition of his right and left thumbs and index fingers would be any more debilitating than incomplete paralysis, he believed his disability was more accurately depicted as moderate, rather than mild.

During an April 2013 hearing at the RO, the Veteran stated that his upper extremity peripheral neuropathy had increased in severity. 

On VA examination in May 2013, the Veteran reported that over the last year or two he began to lose strength in his hand and arms.  He also reported pain in the soft tissues near the left elbow, with pain in the mid forearm with use of the arm.  The Veteran noted popping, cracking, and tired sensations in both shoulders over the last year.  The Veteran stated that his hand condition was beginning to impact his work.  He stated that he did not have the finger dexterity when using the computer and most of his work was done online.

The Veteran' right upper extremity exhibited mild numbness, but no parestesias and/or dysesthesias, or intermittent or constant pain.  The Veteran left upper extremity exhibited mild constant pain, intermittent pain and numbness, but no parestesias and/or dysesthesias.  The Veteran exhibited normal strength (5/5) in elbow flexion, wrist flexion, grip, and pinch, and his deep tendon reflexes were normal.  Sensory examination testing revealed that his shoulders, forearms, and hands were decreased bilaterally.  Phalen's sign and Tinel's sign testing were negative.  The examiner reported that EMG testing revealed evidence of a diffuse, generalized mixed sensory and motor peripheral polyneuropathy, mainly characterized by demyelization with some axonopathy, overall to be considered moderate, however, the examiner concluded that the Veteran had mild incomplete paralysis of the right and left median nerve. 

In June 2013 correspondence, the Veteran stated that since he first filed for an increased evaluation, there had been a significant increase in the severity of his disabilities.  He said that a physician told him that the degree of peripheral neuropathy in both his upper and lower extremities was significant.  The Veteran contended that the word "significant" was more in line with a designation of moderate when characterizing his bilateral upper extremity peripheral neuropathy.

As mentioned above, the Veteran attended a Board hearing in January 2015.  He testified that there was a continuous numbness and tingling in both hands, leading him to continually drop items.  He stated that he had retired from his job as a water treatment consultant and that he didn't do much because of his hands.  He also testified that he no longer played the banjo.

On VA examination in April 2015, right and left upper extremity exhibited mild numbness and parestesias and/or dysesthesias, but no intermittent or constant pain.  The Veteran exhibited normal strength (5/5) in elbow flexion, wrist flexion, grip, and pinch, and his deep tendon reflexes were normal.  Sensation testing for light touch was normal in both shoulders, forearms, and hands.  Following an examination, the examiner concluded that there was no evidence of upper extremity neuropathy.

The Veteran submitted a Peripheral Nerve Conditions Disability Benefits Questionnaire (DBQ) in May 2016.  The DBQ reported that the Veteran's right and left upper extremity exhibited moderate numbness, but no parestesias and/or dysesthesias, or intermittent or constant pain.  All upper extremity muscle strength testing was normal, as well as the Veteran's reflex testing.  Sensation testing for light touch was normal in both shoulders and forearms, and decreased in both hands.  

The examiner concluded that the Veteran right and left median, musculocutaneous, and circumflex nerves were normal, as well as his right and left long thoracic nerve and upper and lower radicular group.  The Veteran's left ulnar nerve was normal and his right ulnar nerve demonstrated mild incomplete paralysis.  The Veteran right and left middle radicular group demonstrated mild incomplete paralysis.  

The Veteran's VA treatment records were reviewed.  However, these records did not indicate a worsening in the condition or findings worse than those set out in the examination reports above.  

Based on the foregoing, the Board finds that higher evaluations are not warranted for the Veteran's peripheral neuropathy of the upper extremities.  Of the medical opinions on record that find evidence of upper extremity peripheral neuropathy, all of the opinions classify the Veteran's upper extremity peripheral neuropathy as mild incomplete paralysis.  

Although the Veteran described the numbness and loss of dexterity "as moderate or significant," the Board finds that this contention does not mean that the Veteran had more than mild incomplete paralysis.  The Board places greater weight on the detailed objective findings and examinations by VA clinicians over an extended period of treatment are the most probative evidence of record regarding the severity of the Veteran's symptoms.  The Veteran credibly reported his observations and experiences of gradually reduced function in sensation, handling objects, and computer keyboard operations.  On the other hand, the examiners noted the level of function during clinical testing that included grip strength and reflex action.  The Veteran did not report inability to operate a keyboard or impairment of other daily functions such as dressing, eating, or driving an automobile. 

Here, prior to March 31, 2017, the evidence of record reveals that the Veteran's peripheral neuropathy in each upper extremity exhibited mild incomplete paralysis.  This evidence warrants no more than the assigned 10 percent disability rating under DC 8515.

These findings are consistent with the assigned evaluations.

For all the above reasons, entitlement to higher disability evaluations prior to March 31, 2017, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B. Bilateral Peripheral Neuropathy from March 31, 2017

On VA examination in March 2017, the Veteran reported increased difficulty in holding objects, in dressing and undressing with buttons, and total numbness in both hands.  He also told the examiner that he frequently dropped things.

The Veteran's right and left upper extremities exhibited moderate numbness and parestesias and/or dysesthesias, but no intermittent or constant pain.  The Veteran's elbow flexion and extension, wrist flexion, and pinch all demonstrated 5/5 muscle strength.  Muscle strength testing for his wrist extension was 4/5 and his grip was 3/5.  Sensation testing for light touch was normal in both shoulders, forearms, and hands.  The examiner determined that the Veteran's median nerve and ulnar nerve suffered from moderate incomplete paralysis, bilaterally.  His other upper extremity nerve groups were determined to be normal.  The examiner stated that the Veteran had weakness in both hands, poor grip, and difficulty with buttons and dressing.  It was also noted that the Veteran had previously injured his fingers but was unaware due to numbness from the neuropathy.  He concluded that the Veteran was moderately affected.

The Veteran's VA treatment records were reviewed.  However, these records did not indicate a worsening in the condition or findings worse than those set out in the March 2017 VA examination report.  

There is no evidence of record, to include lay statements that suggest the Veteran suffers from complete paralysis in either upper extremity, therefore, the Veteran is not entitled to a rating in excess of 60 percent for peripheral neuropathy of the right upper extremity, or in excess of 70 percent for peripheral neuropathy of the left upper extremity.

For all the above reasons, entitlement to higher disability evaluations is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

IV. Entitlement to a TDIU Rating prior to March 31, 2017

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is a sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purposes of determining rating level, disabilities resulting from a common etiology or affecting a single body system are considered a single disability.  38 C.F.R. § 4.16(a). 

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating, which is not present in this case because the Veteran has had a maximum combined rating of 50 percent for his service-connected disabilities.  

From April 20, 2011to May 6, 2016, the Veteran was service-connected for diabetes mellitus, type II, rated at 20 percent; peripheral neuropathy of the right and left lower extremity, each rated at 20 percent; and peripheral neuropathy of the right and left upper extremity, each rated at 10 percent.  The Veteran had a combined rating of 60 percent.  From May 6, 2016 to March 31, 2017, the Veteran was service-connected for diabetes mellitus, type II, rated at 20 percent; peripheral neuropathy of the right and left lower extremity, each rated at 20 percent; peripheral neuropathy of the right and left upper extremity, each rated at 10 percent; and ischemic heart disease, rated at 10 percent.  The Veteran had a combined rating of 70 percent.

At no time prior to March 31, 2017, were any of the Veteran's service-connected disabilities ratable at 40 percent or more.

When the schedular TDIU requirements are not met, as in this case, entitlement to a TDIU on an extraschedular basis may still be granted.  See 38 C.F.R. § 4.16(b) (2017).  In this regard, the Board notes that neither the Agency of Original Jurisdiction (AOJ) nor the Board is authorized to assign an extraschedular TDIU in the first instance under 38 C.F.R. § 4.16(b).  See Wages v. McDonald, 27 Vet. App. 233 (2015).  38 C.F.R. § 4.16(b) (2017) states that "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the" schedular TDIU requirements.  

Accordingly, the issue before the Board is more specifically whether referral to the Director of Compensation Service for consideration of an extraschedular TDIU is warranted.

When determining whether a TDIU is warranted, consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As noted above, the Veteran reported that he was no longer working during the January 2014 Board hearing.

In January 2015 correspondence, the Veteran stated that he believed he was 100 percent unemployable for any duty that would require any measure of manual dexterity or ambulatory mobility.  He stated that while he still considered himself ambulatory, and was still dexterous enough to pick up a pencil with great effort, he should be considered and rated as 100 percent unemployable.

Though the Veteran argued he was unemployable, his VA treatment records suggest he was working during the period in question.  

In April 2015, a VA examiner noted that the peripheral neuropathy did not impact the Veteran's ability to work.  August 2015 VA treatment records indicate that the Veteran was hesitant to make medical appointments because he did not want to miss work.  December 2015 VA treatment records reflect that the Veteran was upset with the pace of VA and did not want to lose a day or work, and November 2016 VA treatment records revealed that the Veteran reported being currently self-employed. 

In February 2017, VA wrote and asked that the Veteran send a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  In April 2017, the Veteran was provided an SSOC indicating this TDIU claim would be denied.  It detailed his failure to provide the necessary employment information.  Neither the Veteran nor his representative has complied with VA's request for current employment information.

The Board concludes that the Veteran was properly notified of the scheduled additional development.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Administrative records on file indicate that proper notice was provided.  Moreover, he has been informed in the SSOC that he did not report, and has not indicated a willingness to do so.

Not only does the evidence of record suggest that the Veteran maintained employment prior to March 31, 2017, the medical evidence on file does not suggest that the Veteran's upper extremity peripheral neuropathy demonstrated referral to the Director of Compensation Service for consideration of an extraschedular TDIU.

The Veteran's service-connected disabilities resulted in a combined 60 percent disability rating prior to May 6, 2016, and a combined 70 percent disability rating from May 6, 2016 to March 31, 2017.  In this regard, 38 C.F.R. § 4.1 (2017) provides that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses."  The Board concludes that the assigned disability ratings contemplates and compensates the Veteran for the resulting occupational impairment from his service-connected disabilities during the period in question.  

The Veteran has not established that he is unable to sustain substantial gainful employment due to service-connected disabilities.  The preponderance of the evidence does not support the Veteran's contentions that his service-connected disabilities have precluded his participation in any form of substantially gainful employment.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert, 
1 Vet. App. 49.


ORDER

Entitlement to a rating in excess of 10 percent, prior to March 31, 2017, for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a rating in excess of 60 percent, from March 31, 2017, for peripheral neuropathy of the right upper extremity is denied.

Entitlement to a rating in excess of 10 percent, prior to March 31, 2017, for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a rating in excess of 70 percent, from March 31, 2017, for peripheral neuropathy of the left upper extremity is denied.

Entitlement to a TDIU, prior to March 31, 2017, is denied.





____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


